J-A24005-21

                                   2021 PA Super 251


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    WAYNE SINGLETARY                           :   No. 2069 EDA 2020

              Appeal from the Order Entered September 24, 2020
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0006345-2019


BEFORE:      LAZARUS, J., DUBOW, J., and PELLEGRINI, J.*

OPINION BY LAZARUS, J.:                             FILED DECEMBER 17, 2021

        The Commonwealth of Pennsylvania appeals from the order, entered in

the Court of Common Pleas of Delaware County, suppressing a firearm found

as a result of a warrantless search of an automobile in which Wayne Singletary

was a passenger.1 After careful review, we affirm.

        The court made the following findings of fact2 after the suppression

hearing:

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 In its notice of appeal, the Commonwealth avers that the order would
terminate or substantially handicap the prosecution of its case. See Pa.R.A.P.
311(d) (“In a criminal case, under the circumstances provided by law, the
Commonwealth may take an appeal as of right from an order that does not
end the entire case where the Commonwealth certifies in the notice of appeal
that the order will terminate or substantially handicap the prosecution.”).
2 See Pa.R.Crim.P. 581(I) (“At the conclusion of the hearing, the judge shall

enter on the record a statement of findings of fact and conclusions of law as
(Footnote Continued Next Page)
J-A24005-21


       On November 30, 2018, at approximately 12:30 p.m., in the
       vicinity of the 900 block of Lincoln [Street] in Chester City, Officer
       Terrence Taylor was on duty, in regular capacity, performing an
       area check [at] this location . . . based on instruction to patrol
       the vicinity as a result of frequent nuisance calls for loitering-
       groups, loud noise, and open drug activity[.] Officer Taylor
       approached the area of the 800 block of Hughes Street and a large
       group of individuals began to disperse.

       Officer Taylor parked and exited his vehicle to advise the group
       that loitering is not permitted in the area. Officer Taylor observed
       a Mercedes SUV, that was not running, parked in a legal parking
       spot, on the opposite side of the street [from where he parked his
       vehicle], [which had] two individuals sitting in the [front seats.
       Troy L. Harris was seated in the driver’s seat and Singletary was
       seated in the front passenger seat.]

       Officer Taylor approached the driver side of the vehicle and
       requested identification from both [Harris] and [Singletary].
       [Harris] provided Officer Taylor with a passport and [Singletary]
       provided Officer Taylor with a [p]hoto ID. Officer Taylor, while
       still standing next to the driver side of the [Mercedes], radioed the
       information received from the identification provided, as well as
       the vehicle information [for confirmation and review of
       outstanding warrants]. Officer Taylor determined that [Harris’]
       driver’s license was suspended, [] that the vehicle came back as
       [“no record found,”3 listed no insurance, and that the documented
       owner was neither Harris nor Singletary].


____________________________________________


to whether the evidence was obtained in violation of the defendant’s rights,
or in violation of these rules or any statute, and shall make an order granting
or denying the relief sought.”).

3 Officer Taylor testified that the Mercedes’ registration returned “no record
found.” N.T. Suppression Hearing, 7/31/20, at 14. When Officer Taylor
submitted the Mercedes’ vehicle identification number (VIN) through the
National Crime Information Center (NCIC), he testified that “the vehicle itself
was suspension type[-]F, which is insurance cancelation and needed to have
another registration displayed on it. . . . [T]he registration that was currently
on it was not [] the one that was attached to it through PennDOT.” Id. at 18-
19.


                                           -2-
J-A24005-21


        Officer Taylor observed an empty pill bottle in [Harris’] lap[, which
        he determined—based on the label—might have, at some point,
        contained oxycodone prescribed to someone other than Harris or
        Singletary.] During this time, Officer Singleton[4] arrived on the
        scene at the passenger door [of the Mercedes]. Officer Taylor and
        Officer Singleton asked [Harris] and [Singletary] to exit the
        vehicle. As [Singletary] exited the vehicle, the officers heard a
        hard metal object hit the ground, at which point [Singletary]
        began to run from the officers. Officer Taylor gave chase, but did
        not apprehend [Singletary] at th[at] time.

Order, 9/24/20, at 1-2 (findings of fact paragraphs combined). The officers

recovered a firearm with an obliterated serial number from the location where

they heard the sound of a metal object striking the ground.

        Later that day, Singletary was arrested and charged with one count each

of: firearms not to be carried without a license;5 altered or obliterated mark

of identification;6 flight to avoid apprehension or trial or punishment;7

recklessly endangering another person;8 and disorderly conduct.9 On January

31, 2020, Singletary filed an omnibus pre-trial motion seeking to suppress the

firearm. On July 31, 2020, the court held a hearing on Singletary’s motion,

where the court found the above facts, and the parties stipulated that, if called


____________________________________________


4   The record did not disclose Officer Singleton’s first name.

5   18 Pa.C.S.A. § 6106(a)(1).

6   18 Pa.C.S.A. § 6117(a).

7   18 Pa.C.S.A. § 5126(a).

8   18 Pa.C.S.A. § 2705.

9   18 Pa.C.S.A. § 5503(a)(1).


                                           -3-
J-A24005-21



to testify at the suppression hearing, Officer Singleton would have testified

that she saw the silver handgun fall from Singletary’s lap as he got out of the

car before he took off running. N.T. Suppression Hearing, 7/31/20, at 36-37.

The court issued an order on September 25, 2020, granting suppression of

the firearm. On October 23, 2020, the Commonwealth filed a notice of appeal.

The court did not order the Commonwealth to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b),10 but the court filed

a Rule 1925(a) opinion nonetheless.

       On appeal, the Commonwealth presents the following issues for our

review, which we have reordered for ease of disposition:

       1. Did the suppression court err by concluding that, at the time
          that [] Singletary was directed to exit the vehicle, the police
          lacked the legal authority to order [] Singletary to exit the
          vehicle?

       2. Did the suppression court err by failing to conclude that the
          police interaction with the occupants of a parked vehicle, which
          began as a mere encounter, evolved into a lawful vehicle stop
          supported by reasonable suspicion and probable cause?

Appellant’s Brief, at 1.

       Our standard of review of a Commonwealth’s appeal from a grant of a

suppression order is well-settled:

       [We] consider only the evidence from the defendant’s witnesses
       together with the evidence of the prosecution that, when read in
       the context of the entire record, remains uncontradicted. The
       suppression court’s findings of fact bind an appellate court if the
____________________________________________


10The Commonwealth has properly averred that the court did not order a Rule
1925(b) statement, pursuant to Pa.R.A.P. 2111(a)(11) and (d).          See
Appellant’s Brief, at Exhibit B.

                                           -4-
J-A24005-21


      record supports those findings.         The suppression court’s
      conclusions of law, however, are not binding on an appellate court,
      whose duty is to determine if the suppression court properly
      applied the law to the facts.

Commonwealth v. Richard, 238 A.3d 522, 525 (Pa. 2020) (quoting

Commonwealth v. Miller, 56 A.3d 1276, 1278-79 (Pa. Super. 2012)).

Additionally, the appellate scope of review is limited to “only evidence

presented at the suppression hearing.” Commonwealth v. Moser, 188 A.3d

478, 482 (Pa. Super. 2018) (citing In re L.J., 79 A.3d 1073, 1085-87 (Pa.

2013)).

      In its first issue, the Commonwealth argues that it established

reasonable suspicion sufficient to require Singletary to alight from the

Mercedes because Officer Taylor articulated that: the pill bottle in Harris’ lap

clearly did not belong to either Harris or to Singletary; the pill bottle was

recognized by the officers as immediately incriminating pursuant to our

Supreme Court’s decision in Commonwealth v. McCree, 924 A.2d 621 (Pa.

2007) (plurality) (probable cause to search interior of vehicle existed based

on limited automobile exception where, under totality of circumstances, officer

observed pill bottle in plain view in vehicle stopped in area well-known for

illegal prescription drug sales, officer was aware of other officer’s pre-planned

drug buy with passenger in defendant’s vehicle, passenger agreed to procure

additional drugs for officer, and there was no advanced warning that

defendant or his car would be target of police investigation); the area where

the vehicle was parked had a documented, on-going, open-air drug dealing

problem; the Mercedes was uninsured and not properly registered; neither

                                      -5-
J-A24005-21



occupant had a valid driver’s license; and, consistent with illegal drug activity,

a large number of people fled the area surrounding the Mercedes just as

Officer Taylor approached. The Commonwealth contends that, although these

facts could have innocent explanations, even a combination of innocent facts,

when taken together, may warrant further investigation, and that reasonable

suspicion may nevertheless be established where suspicion of criminal conduct

is reasonably based upon the facts of the matter. See Appellant’s Brief, at

18-19 (citing Commonwealth v. Rogers, 849 A.2d 1185, 1189 (Pa. 2004)).

      In its second issue, the Commonwealth argues that reasonable suspicion

and probable cause supported a vehicle stop, pursuant to 75 Pa.C.S.A. §

6308(b), because, pursuant to Richard, supra, once police learn that a

vehicle is unregistered, probable cause sufficient to conduct a vehicle stop is

established. Appellant’s Brief, at 22. Moreover, the Commonwealth contends

that, while investigating the scene further, police discovered that the

occupants of the Mercedes seemed to have no lawful connection to it, the

Mercedes was uninsured, the Mercedes had an improper registration attached

to it, and the officers had a reasonable basis to believe that Harris was driving

with a suspended driver’s license.       Id. at 22-23.      The Commonwealth

concludes that “nothing in the Vehicle Code or in the appellate court decisions

involving a vehicle stop says that a parked vehicle cannot be the subject of a

lawful vehicle stop when the police have the requisite reasonable suspicion or

probable cause to make a lawful vehicle stop.” Appellant’s brief, at 22-23

(citing Commonwealth v. Wright, 224 A.3d 1104, 1106-07 (Pa. Super.

                                      -6-
J-A24005-21



2019)). Finally, the Commonwealth relies on case law that permits the police

to request a driver and passengers to alight from a lawfully stopped car, as a

matter of right, without additional reasonable suspicion that criminal activity

is   afoot.   See    Pennsylvania     v.   Mimms,    434   U.S.   106   (1977);

Commonwealth v. Brown, 654 A.2d 1096, 1102 (Pa. Super. 1995). We

disagree with both of the Commonwealth’s claims.

       The Fourth Amendment of the United States Constitution and Article 1,

Section 8 of the Pennsylvania Constitution guarantee individuals freedom from

unreasonable searches and seizures. See Commonwealth v. Bostick, 958

A.2d 543, 550 (Pa. Super. 2008). A “warrantless search or seizure of evidence

is . . . presumptively unreasonable under the Fourth Amendment and Article

I, § 8, subject to a few specifically established, well-delineated exceptions.”

Commonwealth v. Luczki, 212 A.3d 530, 546 (Pa. Super. 2019). Courts in

Pennsylvania require law enforcement officers to demonstrate varying levels

of suspicion to justify citizen interactions, which interactions have been

organized into three tiers:      mere encounters, investigatory stops, and

custodial detentions. See Commonwealth v. Newsome, 170 A.3d 1151,

1154 (Pa. Super. 2017).

       A mere encounter between police and a citizen need not be
       supported by any level of suspicion, and carries no official
       compulsion on the part of the citizen to stop or to respond. An
       investigatory stop, which subjects a suspect to a stop and a period
       of detention[,] requires a reasonable suspicion that criminal
       activity is afoot. A custodial search is an arrest[,] and must be
       supported by probable cause.



                                      -7-
J-A24005-21



Id. (quoting Commonwealth v. Kendall, 976 A.2d 503, 506 n.2 (Pa. Super.

2009)) (brackets and ellipses omitted).

      “[I]n assessing the lawfulness of citizen/police encounters, a central,

threshold issue is whether or not the citizen-subject has been seized.” Id.

(quoting Commonwealth v. Williams, 73 A.3d 609, 613 (Pa. Super. 2013)).

“[T]he issue of whether an individual has been seized is distinct from the issue

of whether that seizure was reasonable.” Commonwealth v. Livingstone,

177 A.3d 609, 619-20 (Pa. 2017).          “To determine whether a citizen’s

movement has been restrained, courts must consider the totality of the

circumstances, with no single factor dictating the ultimate conclusion as to

whether a seizure has occurred.” Id. at 621 (citation and internal quotation

marks omitted). Our Supreme Court has explained the objective test which

the court must apply to the totality of the circumstances of each individual

case to determine if police have seized the defendant:

      No bright lines separate the[ three] types of encounter, but the
      United States Supreme Court has established an objective test by
      which courts may ascertain whether a seizure has occurred to
      elevate the interaction beyond a mere encounter. The test, often
      referred to as the “free to leave test,” requires the court to
      determine “whether, taking into account all of the circumstances
      surrounding the encounter, the police conduct would ‘have
      communicated to a reasonable person that he was not at liberty
      to ignore the police presence and go about his business.’”
      [Florida v.] Bostick, 501 U.S. [429,] 437 [(1991)]. “[W]henever
      a police officer accosts an individual and restrains his freedom to
      walk away, he has ‘seized’ that person.” Terry [v. Ohio], 392
      U.S. [1,] 16 [(1968)].




                                     -8-
J-A24005-21



Commonwealth v. Adams, 205 A.3d 1195, 1200 (Pa. 2019) (some citations

omitted). See also United States v. Mendenhall, 446 U.S. 544 (1980);

Commonwealth v. Jones, 378 A.2d 835 (Pa. 1977).

      In applying this objective test, we have previously explained that “the

focus is directed toward whether, by means of physical force or show of

authority, the citizen-subject’s movement has[,] in some way[,] been

restrained.”     Commonwealth v. Parker, 161 A.3d 357, 363 (Pa. Super.

2017).      In making this determination, we consider “all circumstances

evidencing a show of authority or exercise of force, including the demeanor of

the police officer, the manner of expression used by the officer in addressing

the   citizen,   and   the   content   of   the   interrogatories   or   statements.”

Commonwealth v. Mendenhall, 715 A.2d 1117, 1119 (Pa. 1998).

Additionally, this Court has set forth non-exclusive factors for the court to

consider:

      the number of officers present during the interaction; whether the
      officer informs the citizen they are suspected of criminal activity;
      the officer’s demeanor and tone of voice; the location and timing
      of the interaction; the visible presence of weapons on the officer;
      and the questions asked.          Otherwise[,] inoffensive contact
      between a member of the public and the police cannot, as a matter
      of law, amount to a seizure of that person.

Parker, supra (quoting Commonwealth v. Collins, 950 A.2d 1041, 1047

n.6 (Pa. Super. 2008) (en banc)).

      “No constitutional provision prohibits police officers from approaching a

citizen in public to make inquiries of them.” Commonwealth v. Boswell,

721 A.2d 336, 340 (Pa. 1998). However, if the police action becomes too

                                        -9-
J-A24005-21



intrusive, a mere encounter may escalate into an investigatory stop or a

seizure. Id.

      “Officers may request identification or question an individual so long as

the officers do not convey a message that compliance with their requests is

required.    Although police may request a person’s identification, such

individual still maintains the right to ignore the police and go about his

business.” Commonwealth v. Lyles, 97 A.3d 298, 303 (Pa. 2014) (citations

and quotation marks omitted).        “[A]n encounter involving a request for

identification could rise to a detention when coupled with circumstances of

restraint of liberty, physical force, show of authority, or some level of coercion

beyond the officer’s mere employment, conveying a demand for compliance

or that there will be tangible consequences from a refusal.” Id. at 304. “[T]he

retention by police of an identification card to conduct a warrant check will

generally be a material and substantial escalating factor within the totality

assessment.” Commonwealth v. Cost, 224 A.3d 641, 651 (Pa. 2020) (police

retention of Appellant’s identification card to conduct warrant check—as

Appellant was asked if there was anything in his backpack that officers needed

to know about—was sufficient to signify to reasonable person that Appellant

was not free to leave, resulting in seizure of Appellant).

      This Court recently reiterated how police officers may require individuals

to alight from their vehicles during a valid traffic stop:

      [O]fficers conducting a valid traffic stop have an absolute right to
      ask the occupants of a vehicle to step out of the car for the
      duration of the traffic stop . . . to assure [officer] safety.

                                      - 10 -
J-A24005-21


        [Commonwealth v.] Reppert, 814 A.2d [1196,] 1202 [(Pa.
        Super. 2002) (en banc)]. This is true even absent a reasonable
        suspicion that criminal activity is afoot.

        This absolute right to order occupants out of a vehicle is limited in
        duration, however, and once the primary traffic stop has
        concluded . . . the officer’s authority to order either driver or
        occupant from the car is extinguished. Reppert, supra at
        1202.[11] [T]he matter of when a traffic stop has concluded or
        otherwise given way to a new interaction does not lend itself to a
        bright[-]line definition.

        The United States Supreme Court has held that authority for a
        seizure pursuant to a traffic stop ends “when tasks tied to the
        traffic infraction are—or reasonably should have been—
        completed.” Rodriguez v. United States, 575 U.S. 348, 349,
        (2015). Applying this principle, this Court’s analysis of similar
        cases has turned on whether the purpose of the traffic stop was
        accomplished prior to ordering occupants out of the vehicle, and
        whether the occupants had previously been issued citations or told
        that they were free to leave.

Commonwealth v. Palmer, 145 A.3d 170, 173 (Pa. Super. 2016) (internal

quotations, brackets, and some citations omitted).

        We have previously described how the court determines whether a

police officer has reasonable suspicion sufficient to conduct a warrantless

search:


____________________________________________


11   In Reppert, this Court noted that:

        Once the primary traffic stop has concluded, . . . the officer’s
        authority to order either driver or occupant from the car is
        extinguished. Thus, if[,] subsequently[,] the officer directs or
        requests the occupants to exit the vehicle, his show of authority
        may constitute an investigatory detention subject to a renewed
        showing of reasonable suspicion.”

Reppert, supra at 1202 (citations omitted).


                                          - 11 -
J-A24005-21


        [T]he officer must articulate specific observations which, in
        conjunction with reasonable inferences derived from these
        observations, led him reasonably to conclude, in light of his
        experience, that criminal activity was afoot and the person he
        stopped was involved in that activity.

           In order to determine whether the police officer had
           reasonable suspicion, the totality of the circumstances must
           be considered. In making this determination, we must give
           due weight to the specific reasonable inferences the police
           officer is entitled to draw from the facts in light of his
           experience. Also, the totality of the circumstances test does
           not limit our inquiry to an examination of only those facts
           that clearly indicate criminal conduct. Rather, even a
           combination of innocent facts, when taken together, may
           warrant further investigation by the police officer.

Commonwealth v. Fulton, 921 A.2d 1239, 1243 (Pa. Super. 2007)

(citations, quotation marks, ellipsis, and brackets omitted). The objective test

“will not be satisfied by an officer’s ‘hunch’ or ‘unparticularized suspicion.’”

Commonwealth v. Beasley, 761 A.2d 621, 626 (Pa. Super. 2000) (quoting

Commonwealth v. Arch, 654 A.2d 1141, 1144 (Pa. Super. 1995)).

        The suppression court offered analysis in support of its order

suppressing the gun as fruit of the poisonous tree12 as follows:

        Officer Taylor’s presence in the vicinity was appropriate based on
        the instructions for area checks and the intent to disperse large
        groups in this location. Following Officer Taylor’s observation of
        the vehicle in which [Singletary] was a passenger, [Officer Taylor]
        approached the driver’s side of the [Mercedes] and communicated
        with [Harris and Singletary]. [T]he interaction[,] at this point[,
        was] a mere encounter, which was reasonable, as it required no
        level of suspicion and carried no compulsion for [Harris] or
        [Singletary] to respond. Officer Taylor’s request for identification
        was also a reasonable inquiry during this mere encounter.


____________________________________________


12   See Wong Sun v. United States, 371 U.S. 471 (1963).

                                          - 12 -
J-A24005-21


      Officer Taylor was in full uniform at the time and remained
      standing next to the driver side of the vehicle, at which point
      Officer Singleton arrived and approached toward the passenger
      side of the vehicle.     Both officers requested [Harris] and
      [Singletary] to exit the vehicle. At this point, the encounter
      evolved into an investigative detention. Two officers in full
      uniform were on either side of the vehicle, which was legally
      parked and not running. The officers then directed [Harris and
      Singletary] to exit the vehicle.     Under the totality of the
      circumstances, no reasonable person would feel free to leave. The
      interaction therefore amounted to a seizure, requiring reasonable
      suspicion.

      This encounter did not derive from a traffic stop or any unlawful
      or suspicious activity. There were no warrants based on the
      running of the identification, there were no furtive movements by
      either [Harris or Singletary]. The mere fact that the entirety of
      Chester is unfortunately a high crime area, does not, in itself,
      provide the reasonable suspicion necessary for an investigative
      detention in this situation. There were no reasonable articulable
      grounds for [Singletary’s] seizure[.]

Order, 9/24/20, at 3.

      Here, we agree with the trial court and conclude that, initially, when

Officer Taylor first approached the Mercedes and requested identification from

Harris and Singletary, the interaction was a mere encounter, as there was no

show of force or authority on the part of Officer Taylor beyond the simple

request.   See Boswell, supra; Lyles, supra at 303.        Nevertheless, the

interaction evolved into an investigatory detention, see Lyles, supra at 304,

at least at the point where officers stood on each side of the Mercedes, and

requested the occupants to alight from the vehicle, all while the occupants’




                                    - 13 -
J-A24005-21



identifications remained in police possession.13 See Lyles, supra; see also

Cost, supra. At the time of the officers’ request to alight from the Mercedes,

the officers’ body positions on either side of the Mercedes restrained

Singletary’s liberty of movement. See Livingstone, supra; see also Jones,

supra at 840 (where officer immediately sought defendant’s identification and

defendant complied, officer escalated exercise of force and seized Defendant

by asking Defendant to remain seated in vehicle, seeking control of

Defendant’s movement); Commonwealth v. Powell, 228 A.3d 1, 8 (Pa.

Super. 2020) (defendant subjected to investigative detention while eating

inside legally parked car where officers, without observing criminal activity,

parked right behind defendant’s vehicle, surrounded his vehicle, and ordered

defendant to lower car window). Additionally, here, while standing on either

side of the Mercedes and retaining Harris’ and Singletary’s identification, the

officers ordered Singletary and Harris out of the vehicle after a warrant check

____________________________________________


13 Singletary would have this Court find that he was seized at the point that
“Officer Taylor took his identification to run his information through NCIC[.]”
Appellee’s Brief, at 12. Singletary’s suggestion—that any time an officer
retains identification a seizure results—is contrary to the established
precedent of this Commonwealth that such retention is, instead, but one factor
to be considered within the totality of the circumstances. See Cost, supra
at 651 (“[T]he retention by police of an identification card to conduct a warrant
check will generally be a material and substantial escalating factor
within the totality assessment.”) (emphasis added); see also Lyles,
supra at 303 (police may request identification, but individual still maintains
right to ignore police and go about his business). See also Commonwealth
v. Powell, 228 A.3d 1, 6 (Pa. Super. 2020) (quoting Commonwealth v.
Luczki, 212 A.3d 530, 543 (Pa. Super. 2019)) (“Officers may request
identification or question an individual so long as the officers do not convey a
message that compliance with their requests is required.”).

                                          - 14 -
J-A24005-21



revealed no outstanding warrants, which would signal to a reasonable person

that they are not free to leave. See Cost, supra; see also Adams, supra.

See also Commonwealth v. DeHart, 745 A.2d 633, 637 (Pa. Super. 2000)

(interaction was investigative detention where two officers approached

vehicle, positioned themselves one on each side of it, and, after requesting

and confirming identification of driver and passenger, police requested

individuals alight from vehicle).

       Regarding the Commonwealth’s argument that the officers were

permitted to require Singletary to alight from the Mercedes pursuant to a

vehicle stop, we find the argument to be meritless. First, we note that the

Commonwealth’s reliance on Richard, supra, for the proposition that a

vehicle’s unregistered status is sufficient to grant police probable cause, is

misplaced, because the Defendant in that case operated the vehicle on

Commonwealth highways.14 Id. at 527; see also 75 Pa.C.S.A. § 1301(a).15



____________________________________________


14 Here, our review of the record reveals that the officers only observed the
Mercedes parked legally and the ignition turned off. The Mercedes, was,
therefore, neither driven nor operated on Commonwealth highways at any
time relevant to this case.

15 The vehicle registration statute requires the vehicle to drive or move on a
highway for an infraction to result. See 75 Pa.C.S.A. § 1301(a) (“No person
shall drive or move and no owner or motor carrier shall knowingly
permit to be driven or moved upon any highway any vehicle which is
not registered in this Commonwealth unless the vehicle is exempt from
registration.”) (emphasis added). Here, the Mercedes never moved and,
instead, remained parked legally throughout police observation.


                                          - 15 -
J-A24005-21



Second, we are satisfied that any vehicle stop16 of the Mercedes was fully

concluded by the time the officers requested that Singletary alight from his

seat since there was no further investigation to conduct as it related to any

driving infraction,17 vehicle registration infraction,18 or vehicle insurance

infraction,19 and the officers declined to write a ticket or issue a warning to

____________________________________________


16 The Commonwealth would have this Court find that a vehicle stop may be
conducted on a parked vehicle. See Appellant’s brief, at 22-23 (citing
Commonwealth v. Wright, 224 A.3d 1104, 1106-07 (Pa. Super. 2019)).
We find Wright to be inapposite since the vehicle in that case was parked in
a lane of travel, instead of parked in a legal parking spot. Nevertheless, we
need not decide the question since any vehicle stop here would have been
concluded at the time Singletary was seized, as we conclude below. See
Palmer, supra; Reppert, supra. In DeHart, supra, we stated:

        We are unaware of any search and seizure law that treats a police
        officer approaching a stopped vehicle as a “traffic stop.” Further,
        since a mere encounter between police officer and citizen requires
        no suspicion at all, the key to analyzing the within case is a
        determination of the point in time when Appellees were subjected
        to an investigative detention and whether, at that time, there
        existed sufficient justification for that classification of a detention.

Id. at 636. We proceed in the same manner as in DeHart by determining if
at the point in time when Singletary was subjected to an investigative
detention there existed sufficient justification for that detention.
17   See supra, at n.12.

18   See supra, at n.13.

19 The vehicle registration statute requires the vehicle to drive or move on a
highway for an infraction to result. See 75 Pa.C.S.A. § 1786(e)(1) (“An owner
of a motor vehicle who ceases to maintain financial responsibility on a
registered vehicle shall not operate or permit operation of the vehicle in
this Commonwealth until proof of the required financial responsibility has been
provided to the Department of Transportation.”) (emphasis added). As noted,
(Footnote Continued Next Page)


                                          - 16 -
J-A24005-21



Harris and Singletary. See Palmer, supra. Indeed, Officer Taylor testified

that “after I learned that [the vehicle was improperly registered, Harris’

driver’s license was suspended, and Singletary had no driver’s license], I

asked [Harris] to exit the vehicle so I can check [] him for any weapons or

any more contraband that he may have on them [sic].”          N.T. Suppression

Hearing, 7/31/20, at 16; cf. Palmer, supra at 174 (officer ordered

passengers out of vehicle so that vehicle could be towed because of traffic

infraction).20 Here, because the Mercedes was turned off and legally parked

throughout the interaction, the officers effected a new seizure of Singletary’s

person—which investigative detention must be supported by new reasonable

suspicion—when the officers asked Singletary to alight from the Mercedes,

especially after discovering no outstanding warrants, Vehicle Code violations,


____________________________________________


here, the Mercedes never moved and remained legally parked throughout
police observation.

20 Here, there were no grounds to tow the Mercedes since it was parked
legally, was not impeding the flow of traffic, and no one witnessed Harris, or
anyone, drive it. Cf. Commonwealth v. Lagenella, 83 A.3d 94, 101 (Pa.
2013) (“[A]n officer who stops a vehicle operated by a person whose driving
privilege is, inter alia, suspended, is faced with two options: immobilize the
vehicle in place or, if it poses public safety concerns, have it towed and stored
at an impound lot.”) (emphasis added); see also 75 Pa.C.S.A. §
6309.2(a)(1), (2) (requiring police to immobilize or tow vehicle that is (1)
operated by unlicensed driver or (2) operated without valid registration); id.
§ 1786(e)(1) (“An owner of a motor vehicle who ceases to maintain financial
responsibility on a registered vehicle shall not operate or permit operation
of the vehicle in this Commonwealth until proof of the required financial
responsibility has been provided to the Department of Transportation.”)
(emphasis added).


                                          - 17 -
J-A24005-21



or reports of the Mercedes’ theft, as the officers retained Singletary’s

identification. See Reppert, supra.

       Next, we address whether the officers had reasonable suspicion at the

time Singletary was seized, and again conclude that the officers lacked

reasonable suspicion since Officer Taylor failed to articulate specific

observations that led him reasonably to conclude that criminal activity was

afoot and that Singletary was involved in that activity.21          See Fulton,

supra. Here, there was no evidence that Singletary was connected to any of

the Commonwealth’s evidence. Indeed, the empty amber pill bottle22 was

seen in Harris’ lap and the individuals who were standing on the street near
____________________________________________


21 Unlike in McCree, supra, the incriminating nature of the pill bottle in this
case was not immediately apparent. Id. at 625. In McCree, police observed
the defendant attempt to hide a Xanax pill bottle under his seat cushion, which
factor was essential to the Court’s analysis. Additionally, the police officers in
McCree specifically suspected that the defendant was connected to the sale
of Xanax because officers purchased Xanax pills from another individual, and
when officers asked for more Xanax, that individual agreed to procure more,
walked to the defendant’s vehicle, sat in the passenger seat, and talked to the
defendant, who was in the driver’s seat. Here, since there was no specific
evidence that the empty amber pill bottle ever contained contraband, and no
other circumstances demonstrated, immediately, that the pill bottle was
incriminating in nature, we find McCree distinguishable from the instant facts.

22 Singletary’s connection to the empty pill bottle is seemingly that he was in
the Mercedes at the same time that the bottle was discovered in Harris’ lap.
Nevertheless, here, there was no evidence, aside from the label, that the
empty amber pill bottle was immediately incriminating, see McCree, supra,
or that it ever contained anything, let alone any contraband. Indeed, the pill
bottle’s label did not bear Singletary’s name and Singletary was not the
claimed owner of the Mercedes or the pill bottle. Without more, Singletary’s
weak connection to the bottle, and any criminal activity—including open-air
drug dealing—was a mere hunch. See Beasley, supra.


                                          - 18 -
J-A24005-21



the Mercedes—who left23 when Officer Taylor arrived—had no other

connection than standing nearby.                   Merely because the area had a

documented, on-going, open-air drug dealing problem is not enough to create

a reasonable suspicion, under these facts, that criminal activity was afoot, and

that Singletary was involved.24 See In re T.W., 22 EAP 2020, at *31 n.5 (Pa.


____________________________________________


23   Officer Taylor testified that:

        [T]here w[ere] several individuals . . . on [the] 800 block of
        Hughes Street just hanging out. I don’t know what exactly they
        were doing, but they were just hanging out there when I arrived.
        I parked my vehicle to get out to advise them. Several members
        [] of that group had left before I could talk to them. They just left
        in different directions.

N.T. Suppression Hearing, 7/31/20, at 9. We discern no connection between
the group and Singletary or Harris where Officer Taylor did not mention one.
24 A police officer’s characterization of a high crime area must still bear some
connection to the defendant. See Commonwealth v. Brown, 507 EDA
2019, at *16 (Pa. Super. 2020) (unpublished memorandum decision) (“Being
in a ‘high crime’ or ‘high gun’ neighborhood at 9:50 p.m. does not indelibly
brand everyone in that neighborhood as a danger to police or others. And as
the public defender correctly argued in her closing, “if we use high crime, high
drug, we would be frisking every single person that’s in the City and County
of Philadelphia.” Thus, while the police’s characterization of a neighborhood
may enhance suspicion if tied to some specific conduct by the frisked
individual, it does not carry much weight in and of itself. Also, 9:50 p.m. is
not so late to be driving in a major metropolitan center, such as Philadelphia,
that to do so leads to a reasonable belief that the car’s occupants are armed
and dangerous.”) (internal citation omitted); see also Pa. IOP Super. Ct.
65.37(B) (“Non-precedential decisions filed after May 1, 2019, may be cited
for their persuasive value, pursuant to Pa.R.A.P. 126(b).”).

Indeed, Officer Taylor testified that “it’s not illegal to sit in a parked car with
a suspended license.” N.T. Suppression Hearing, 7/31/20, at 30. Perhaps it
goes without saying that it is also not a crime to sit it in an unregistered legally
parked vehicle without a license to drive it.

                                          - 19 -
J-A24005-21



filed Oct. 20, 2021) (“We acknowledge a suspect’s mere presence in a high

crime area is not sufficient by itself to support reasonable suspicion. However,

presence in a high crime area may be considered in examining the totality of

the circumstances.”) (citations omitted).        Officer Taylor’s hunch and

unparticularized suspicion regarding Singletary is not enough to support the

request to exit the vehicle under either of the Commonwealth’s theories. See

Beasley, supra.

      Consequently, the gun that police discovered and seized during this

unconstitutional search is the fruit of the poisonous tree, which the court

correctly suppressed. See Wong Sun, supra.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/17/2021




                                     - 20 -